Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 165-185 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “performing a payment transaction between a user and a payee; initiating a user request to perform the payment transaction, presenting, in response to initiation of the user request, a user operative interface for the user to provide details of the payment transaction; selecting….a payment instrument of the user for payment of the payment amount to the payee, and generating a payment request…” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.

Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0084. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “obtaining…the payment transaction details comprising payee identification data and See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “communicating the payment request,” as the transmission of data is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  More specifically, dependent claim 2-6, 8-9 and 20 do not recite any additional element but merely further narrow the scope of the abstract idea. Claims 11, 12 and 16 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, claims 7, 13-15, 17-19 recite additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks et al (WO 2013/142917).

Re claim 1. Banks discloses an electronic device for performing a payment transaction between a user and a payee, the electronic device configured for executing a payment application operative on the electronic device, the payment application comprising: a transaction request module configured for: initiating a user request to perform the payment transaction; presenting, in response to initiation of the user request (see paras 0227), a user operative interface for the user to provide details of the payment transaction (paras 0028); obtaining, via the user operative interface, the payment transaction details comprising payee identification data and a payment amount (0122); and selecting, by the user via the user operative interface, a payment instrument of the user for payment of the payment amount to the payee (0167; and a payment request module configured for: generating a payment request comprising the payment transaction details and selected payment instrument details (see paras 0027); and communicating the payment request to a payment network for subsequent processing of the payment transaction, wherein the user operative interface provides a plurality of options for the user to provide the payee 
Re claim 11. Banks discloses the method according to claim 10, further comprising activating, by the user, a payment application icon displayed on a graphical user interface of the electronic device to thereby execute the payment application, wherein the payment application is integrally operative as part of an operating system of the electronic device  (see paras 0082, 0149).  Re claim 12. Banks discloses the method according to claim 10, further comprising processing user input via other application(s) operative on the electronic device to thereby execute the payment application, wherein the payment application is cooperative, via an application programming interface, with the other application(s) (see paras 0079). Re claim 13. Banks further discloses the method according to claim 10, further comprising capturing, with a camera of the electronic device, optical codified data displayed on a physical medium to thereby obtain the payee identification data (see paras 0079). Re claim 14. Banks further discloses the method according to claim 10, further comprising capturing optical codified data displayed on a graphical user interface of the electronic device to thereby obtain the payee identification data (see paras 0079). Re claim 15. Banks further discloses the method according to claim 10, further comprising retrieving transaction history data and/or identifying payees proximate to the user based on location data of the electronic device to thereby obtain the payee identification data (see paras 0202). Re claim 16. Banks further discloses the method according to claim 15, further comprising selecting the payee based on the transaction history data and/or proximate payees to thereby obtain the payee identification data of the selected payee (see paras 0202). Re claim 17. Banks further discloses the method according to claim 10, further comprising retrieving a set of pre-registered payment instruments of the user for selecting the payment instrument (see paras 0084). Re claim 18. Banks further discloses the method according to claim 17, further comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697